July 22, 2009 DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. -Dreyfus Worldwide Growth Fund Supplement to Statement of Additional Information dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the Funds Statement of Additional Information entitled Management Arrangements - Expenses: As compensation for its services as the Funds sub-investment adviser, effective on or about August 3, 2009, The Dreyfus Corporation has agreed to pay Fayez Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the Funds average daily net assets.
